Citation Nr: 0610514	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for loss of vision.	

2. Entitlement to service connection for headaches with loss 
of balance. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active duty for training from January 1984 to 
July 1984, and inactive duty training from August 9-11, 2002.  
The latter period is deemed "active military service" 
because service connection has been granted for a scar 
incurred therein.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2003 Department of Veterans Affairs (VA) 
Regional Office (RO) in which the RO denied service 
connection for loss of vision and headaches associated with a 
loss of balance. 


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's loss of 
vision is due to presbyopia, which is a refractive error not 
recognized as a disability for VA compensation purposes.

2.  The medical evidence shows that the veteran does not have 
a chronic disability manifested by headaches or loss of 
balance.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by vision loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A chronic disability manifested by headaches or loss of 
balance was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Service Connection for Loss of Vision  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The evidence shows that the veteran incurred a laceration to 
the left forehead while performing inactive duty training in 
August 2002.  He claims to have a loss of vision due to this 
"head injury."  The RO provided him a VA medical 
examination in September 2003, which resulted in a finding 
that any loss of near vision, which was correctable to 20/20, 
was due to presbyopia.  Presbyopia is a refractive error of 
the eye for which service connection cannot be granted.  
38 C.F.R. § 3.303(c).  The preponderance of the evidence is, 
therefore, against the claim of entitlement to service 
connection for loss of vision.

2. Service Connection for Headaches and Associated Loss of 
Balance

The veteran's claim for service connection for his headaches 
and attendant loss of balance must be denied because the 
evidence shows that he does not have a chronic disability 
manifested by headaches or loss of balance.  His service 
medical records reflect that he complained of a mild tension 
headache at the time he was injured in August 2002.  However, 
his service medical records indicate no further treatment for 
headaches or loss of balance.   In September 2003, he 
underwent a VA medical examination, following which the 
examiner determined that he had no neurological defects 
resulting from the in-service injury.  He was treated at a VA 
medical facility several times in 2004, where he complained 
of headaches and was prescribed medication.  However, the 
records do not show that he was found to have a chronic 
headache disorder or neurological disability.  
 
The veteran claims that his headaches are the result of the 
August 2002 laceration he incurred during inactive duty for 
training.  The sincerity of the veteran's belief that his 
headaches are related to service is not in question.  
However, a layperson is not capable of opining on matters 
requiring medical knowledge, such as the underlying condition 
causing his symptoms.  Based upon the evidence of record, 
there is no support for the veteran's claim of a chronic 
headache disability.  In the absence of evidence that the 
veteran suffers from a current disability, his claim for 
service connection for headaches and loss of balance must be 
denied.

RO notified the veteran of the information and evidence 
needed to substantiate his claim in November 2002 by 
informing him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO has also assisted the veteran in developing the evidence 
in support of his claim.


ORDER

The claim of entitlement to service connection for loss of 
vision, headaches, and loss of balance is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


